Warren E. Burger: We'll hear arguments next in Number 205, Bruno against the State of Pennsylvania. Mr. Quinlan.
Daniel L. Quinlan: Mr. Chief Justice, if the Court please. John Harry Bruno was born and raised in the Borough of Norristown which is about 20 miles west of Philadelphia and the records in this case show that he attended public school. It was elicited to the various hearings, habeas corpus hearings, suppression hearings, insanity hearings that he had never been in trouble. Low and behold, he was drafted by the United States Army in November of 1961 and at some point during his basic training, abbreviated as it was, it was determined that John was unlike the other draftees that he was sick and he was transferred to Fitzsimons General Hospital in Denver, Colorado where he was in a psychiatric ward. He was discharged by the United States Army in May of 1961 and sent home by himself. Now prior to that, a murder had taken place in October of 1961 in Norristown, Montgomery County, Pennsylvania, husband and wife were killed. Subsequent to John's discharge from the army, he held jobs in Norristown. He was not in any trouble that anybody knows of, although the records does show that subsequent to December of 1963 when two other people were murdered, John was interrogated by the county detectives and/or the District Attorney's Office and now it's 1964 and given a lie detector test.
Warren E. Burger: Mr. Quinlan, how is this background relevant to the question whether he can be held in custody pending trial --
Daniel L. Quinlan: Well, Mr. Chief Justice --
Warren E. Burger: -- while he is -- while he is under a finding that he's incompetent to be tried, that's the real issue of the case, isn't it?
Daniel L. Quinlan: Yes, sir. From the very beginning, Mr. Chief Justice, I entered my appearance within a week or 10 days the district attorney -- the District Attorney petitioned for a Sanity Commission, alleging that John was insane and --
Warren E. Burger: Against his background, wasn't that almost imperative?
Daniel L. Quinlan: No sir. All they had -- all they had to base their petition on was the confession that they elicited from John Bruno when they held him for 26 hours without a lawyer.
Warren E. Burger: But they -- didn't they know his medical history?
Daniel L. Quinlan: No sir, they did not. They subpoenaed his medical --
Warren E. Burger: Does the record show that they didn't know it?
Daniel L. Quinlan: At that point they didn't know it.
Warren E. Burger: Does the record show?
Daniel L. Quinlan: I believe it does, Mr. Chief Justice, yes. The records of his medical records were not brought into the picture until the Sanity Commission actually sat in 1967 and they subpoenaed them by the order -- the record also show that one judge tranquility signed all of the orders in this case. Now, I resisted the appointment of the Sanity Commission, at the same time I filed a petition for habeas corpus hearing to find out what they did have against John Bruno. As Mr. Justice Roberts said, at that first appeal in the State Supreme Court, “How in the world can they can take an illegal confession and hold it here, and say, if John Bruno did these terrible things for the reasons that he gave for doing them, then he must be crazy.” Now, if the confession is inadmissible in a courtroom, it should not have been used for them to determine that they should proceed sanity.
Warren E. Burger: In order to maintain that position, you would in effect be saying that a psychiatrist confronted with the statement that he did or may have committed these crimes, and that this was his explanation, would a psychiatrist would not say that this man should be subject to a further psychiatric examination?
Daniel L. Quinlan: Yes, Mr. Chief Justice and that's just what they did.
Warren E. Burger: Shouldn't they have done so?
Daniel L. Quinlan: Not in my opinion. This man was arrested, indicted and held under open charges for having killed five people. I think the plea of insanity is up to him. We never entered a plea of insanity in this case and all of the psychiatrists had at the hearing, was John's confession and the army medical records. And the army medical records were November and December of 1960, January, February, March, April of 1961. The Sanity Commission hearings were not held until 1967 and I was there and the record will show that the Sanity Commission hearing consisted of all the police, the county police, detectives, state police, two police departments of municipality, saying we were in there with the total of over 12 or 15 policemen interrogating John. And he admitted doing these things and he gave us his reason for doing it, that his father told him that these people had put evil eye on them.
Harry A. Blackmun: Mr. Quinlan --
Warren E. Burger: That's standing alone, wouldn't that alert any doctor even if he were not a psychiatrist to at least a strong suspicion that there was something mentally wrong with this man?
Daniel L. Quinlan: Yes, Mr. Chief Justice, except with the test for the man's competency to stand trial in Pennsylvania is whether or not he understands the nature of the proceedings against him, and does he have the ability to confer with counsel.
Warren E. Burger: Yes, but doesn't this put them on notice that they should make that further inquiry about his capacity to cooperate in his own defense? If it doesn't then the laws of all other 49 states are wrong Mr. Quinlan?
Daniel L. Quinlan: I don't think that it can be used to commit him to an institution for the criminally insane.
Harry A. Blackmun: Mr. Quinlan, how long have you had this Sanity Commission procedure in Pennsylvania? Is this a long, established routine in criminal cases?
Daniel L. Quinlan: The Act I believe is 1951. The Act has since been repealed. I initially contended that the District Attorney was not a person under that Act entitled to initiate the proceedings. The trial court overruled me. The State Supreme Court said that the issue was interlocutory and on appeal, if Your Honors please, this case was argued in the Pennsylvania Supreme Court in January of 1968 before an opinion came down Justice Musmanno died. The Chief Justice, Chief Justice Bell ordered it back on the arguments and Justice Pomeroy, who had been appointed in Justice Musmanno's place, sat with the Court and the decision --
Harry A. Blackmun: Let me follow through on my inquiry. You say you had it since 1951. To what extent -- well, let me ask this, do you have a procedure for civil commitment?
Daniel L. Quinlan: Yes sir.
Harry A. Blackmun: In Pennsylvania?
Daniel L. Quinlan: Yes, Your Honor.
Harry A. Blackmun: How do the two procedures differ?
Daniel L. Quinlan: Well, I wouldn't profess to be an expert on it, but basically in a civil proceeding, all you would, up until recently, all you needed is certification of two doctors. Now, in Pennsylvania, there must be a hearing in front of a common police judge with civil commitment. This was a civil procedure, the Mental Health Act and they had sections in it basically which said, that if a man who's in custody or in prison or serving time was found to be incompetent, he could be transferred to an institution for the criminally insane. There were no cases Mr. Justice Blackmun in Pennsylvania where this had ever been done before.
Harry A. Blackmun: Well, do I understand that the sanity hearing and the civil commitment procedure are or are not different in Pennsylvania?
Daniel L. Quinlan: Well, basically now, it would be the same.
Harry A. Blackmun: At the time with this man, were they the same at the time?
Daniel L. Quinlan: No, they were different.
Harry A. Blackmun: One further question; would he be likely to end up in a different institution under the sanity hearing than he would if he were civilly committed?
Daniel L. Quinlan: The net result, would be -- probably would be the same and that's why I presented the arguments to the District Attorney's and I think Mr. Chief Justice Bell and I know that the trial judge, Judge Heinemann said, that I am taken advantage of this fellow whereas I'm not because the realities of the situation are is that all they have the confession, they have a gun that they can't use and if we went to trial, based on over 20 years of experience, I don't think they would get beyond the (Inaudible), but if they did get beyond the (Inaudible) and John was convicted, what would he get? He would not get the electric chair because of the reality of the situation is once a man is convicted, I put him on the stand and nobody would sentence him to the electric chair, so the most he would get would be life. Now, he's already been condemned to life in an institution for the criminally insane which is far worse than Farview, they can call it a hospital but it's an institution for the criminally insane.
Harry A. Blackmun: Well, now is he likely to end there, had he been civilly committed in the same institution?
Daniel L. Quinlan: Under present law, if he was -- yes sir. The institution could transfer him and there wouldn't be a thing I could do about it, but at least he would have his trial.
Harry A. Blackmun: Now, one further question and then I'll stop. Are you familiar with the federal procedure under 18 U.S.C. 4244?
Daniel L. Quinlan: No, I'm not sir.
Harry A. Blackmun: Well, my question is and I'd be interested in your reaction ultimately, is whether if you prevail here, the federal system is placed in jeopardy, constitutionally?
Daniel L. Quinlan: And I can't answer that question because I'm not familiar with that.
Byron R. White: Could I then just ask you, I take it that when -- when your client was committed here that the commission that was convened found that -- not only found that he was unfit to stand trial, but that he had criminal tendencies, is that right?
Daniel L. Quinlan: Yes, sir.
Byron R. White: Now, let's assume the state dropped the criminal charges against your client right now, would they have to release him?
Daniel L. Quinlan: Yes sir and he'd be -- there's a procedure and he'd be committed to Norristown State Hospital.
Byron R. White: Well, you mean the commission -- the commission that is -- enough has already drawn -- enough has already happened in terms of proceedings and findings to warrant his confinement even if there were no criminal charges pending?
Daniel L. Quinlan: Yes sir.
Byron R. White: And so your claim really is that narrows down to whether or not you can prevent a person from having a trial?
Daniel L. Quinlan: Yes, sir. That's -- you see that's been my whole issue right from the very beginning and I suppose, I will be simplifying --
Byron R. White: Well, but if he were tried and found innocent, he stays exactly where he is?
Daniel L. Quinlan: No. No, sir.
Byron R. White: Why not?
Daniel L. Quinlan: If he was tried and found innocent, they would have to commit him to an ordinary state hospital. Here is an institution for the criminally insane, as the only people who go there, men who have --
Byron R. White: Well, I just asked you a minute ago that if the state dropped its charges against him, whether he would stay exactly where he is and you said yes.
Daniel L. Quinlan: I --
Harry A. Blackmun: And I thought you said the same -- gave the same answer to the question I asked you?
Daniel L. Quinlan: I misunderstood what the phrase “stand in the same place”, I mean he would be confined. Now, if he was tried --
Byron R. White: There are enough findings already made to justify his confinement somewhere?
Daniel L. Quinlan: Yes, sir. But one's a criminal institution and the other is just a state hospital. Now --
Byron R. White: Can no one who is committed by civil proceedings end up in the institution that he is now in?
Daniel L. Quinlan: I suppose it's possible if the --
Byron R. White: If they find he has criminal tendency.
Daniel L. Quinlan: Yes, sir.
Byron R. White: But they -- the commission here found that he had criminal tendency?
Daniel L. Quinlan: No, Mr. Justice White but they did it on a basis of an illegal confession where he said --
Byron R. White: Well, they didn't -- they didn't just rest as I understand it on the fact that he was charged with this crime?
Daniel L. Quinlan: Well, and his army medical record. He didn't answer any question because I didn't let him. He drew some figures. They asked him some draw some squares and some blocks, I don't know what that was supposed to prove.
Byron R. White: What's the basis for their finding, the commission's finding that he had criminal tendencies?
Daniel L. Quinlan: The confession where he says he killed five because they had put the evil eye on his parents and the army medical record, which said that he was schizophrenic.
Hugo L. Black: Were you permitted to put in evidence before the commission?
Daniel L. Quinlan: No, sir but --
Hugo L. Black: I mean you could.
Daniel L. Quinlan: I could have, but my evidence would have necessitated putting John Bruno on the stand. Now, subsequent to the adoption of the Sanity Commission's report, Judge Heinemann who was the judge who appointed the commission said that under the act, I had a right to a hearing and I didn't ask for a hearing because I would have had the hearing in front of a judge and I would've had to put John on the stand. So, I simply filed exceptions to the Sanity Commission's recommendation. Now, he had two psychiatrists, the judge did and a lawyer who's a very distinguished senior member of our bar, but he doesn't practice criminal law and hasn't for at least 15 years and that lawyer received an order, this is on the record from the judge, “You admit John's criminal army medical records by order of the Court?” And that's all they had to decide. Well, the army said, he's schizo and John says he killed five people, he must have criminal tendencies and the record will also show that I say and that I offered to (Inaudible) that in my opinion is a lawyer. John did understand the nature of the proceedings against him. He knows very well that he's been charged with killing five people and that he could confer with counsel and this is one we're not interested.
Warren E. Burger: Well, did you -- did you undertake to have him examined by an independent psychiatrist and have a psychiatrist testify to those same facts?
Daniel L. Quinlan: I have him examined Mr. Chief Justice but I didn't have the psychiatrist testify. I had him examined primarily to find out if John told me the truth and I'm still not sure to this date whether John killed these five people or his father did. His father did --
Warren E. Burger: But wouldn't this have been the occasion for you have the psychiatrist at least indicate the objective factors that would show capacities or understand the nature of the charges and cooperate with counsel in defense?
Daniel L. Quinlan: Mr. Chief Justice, I didn't want -- I did not want to do it. I didn't think I had to do it.
Warren E. Burger: But that's the way it's done everyday in the week in a great many places?
Daniel L. Quinlan: I know, but there were no statutes in Pennsylvania that required that I do it that way and I felt that John had been arrested and indicted and charged with five murders that he had a right to stand trial. Now, I realize the State Supreme Court narrowed the issues, the late Justice Collins said, this case raises the question of the rights being incompetent. Who decides whether he stands the trial, two psychiatrists or his lawyer?
Byron R. White: Where is the Sanity Commission's report, is that in the record?
Daniel L. Quinlan: Yes, sir.
Byron R. White: In the printed record?
Daniel L. Quinlan: Sir? Well, they didn't print the record. They sent down all the -- this is in forma pauperis.
Byron R. White: And it's your -- it's your position I take it that in an examination such as went on here, in connection with the criminal charge to see if he's competent to stand trial that you were privileged not to have him testify.
Daniel L. Quinlan: Yes, sir.
Byron R. White: I mean before the commission?
Daniel L. Quinlan: Yes, sir.
Byron R. White: Whereas you wouldn't have in a civil commitment case?
Daniel L. Quinlan: That's correct. Now, the Pennsylvania cases do say that Sanity Commission proceedings are not criminal in nature. I say, they are in this case because they committed him to an institution for the criminally insane. They sentenced him.
Byron R. White: You mean you can -- your position is that you can stop the psychiatrist from talking with your client in order to decide whether he was competent to stand trial?
Daniel L. Quinlan: Yes, Mr. Justice White. Now, the fact to the matter is when they asked them to draw pictures and squares and blocks, I let him do it and they showed him pictures and asked him, “What this means to you?” and I let them do that. But I would not let them ask many questions about the alleged five murders which obviously they wanted him to do.
Speaker: Are there procedures in Pennsylvania where you can test this present petition, if you wish?
Daniel L. Quinlan: Right now, yes sir.
Speaker: Have you done that since he was committed?
Daniel L. Quinlan: Yes sir.
Speaker: Or attempted to?
Daniel L. Quinlan: Yes sir. They would be done by the psychiatrist at the institution.
Speaker: You haven't requested that in either prior to proceeding, I assume?
Daniel L. Quinlan: And I might add that I have never denied at any of the hearings in front of any judges or justices that John is mentally sick. I've never denied that.
Warren E. Burger: Well, if you went to trial as you requested, would it not be the absolute duty of the Court against all of this background to see to it that he had a psychiatric examination before he went to trial?
Daniel L. Quinlan: Mr. Chief Justice, that's what they say and that's what they ruled and I disagree with them.
Warren E. Burger: Do you -- you take the position that the Court would have no obligations?
Daniel L. Quinlan: I think his competency whether or not he's going to plead insanity is up first over him. I don't see how in the one hand does Mr. Justice Roberts said in his dissenting opinion as most recently. “How can the commonwealth arrest somebody, imprison him, this man has been confined now since April 1966” to say that he signed this confession and they have to prosecute him and in the next hand as soon they realized why we have a confession that we can't used, we have a gun that we can't use, now there has been a fact. I don't see how they can be both and that's what they've done. And I said in my brief, I think its right that they can arrest the person and hold him for 25 or 26 hours and then say, he signed this confession. He said he killed five people and to do it for the reason he said he did it, he must be crazy and especially since we can't prove it because we can't use this confession, we're going to ship him off to far place and that's just what they did. The record will show that I fought every inch of the way simply to protect the record and about the only round I won, I guess so far is when this honorable Court granted the writ of certiorari.
Potter Stewart: And your claim basically, as I understand it, your really sole claim Mr. Quinlan is this and you tell me if I'm wrong. That until or unless, you bring to the attention, you as the defendant or his counsel bring to the attention of the trial court that your client is or maybe mentally incompetent, then the trial court under the Constitution has an absolute duty to give your client a speedy, public trial?
Daniel L. Quinlan: Yes, sir. That's my proposition
Potter Stewart: And could do nothing else?
Daniel L. Quinlan: Yes, sir.
Potter Stewart: That's it?
Daniel L. Quinlan: That's it. Thank you, sir.
Warren E. Burger: Thank you, Mr. Quinlan. Mr. Moss.
Milton O. Moss: Mr. Chief Justice and may it please the Court. I think there are certain factors that have been presented to the Court by my opponent that should be clarified. I think that Your Honors will accurately find within the record a complete safeguard of every constitutional right of this defendant in the procedures that were taken against him by the Commonwealth of Pennsylvania through the District Attorney's Office of Montgomery County. We have heard from Mr. Quinlan that the only piece of evidence that the commonwealth had in the prosecution for five murder cases was in fact an alleged illegal -- illegally obtained confession. It should be noted Your Honors, that this defendant was operated -- was arrested in April of 1966. On approximately May 13, 1966 or one month prior to the Miranda decision that negated the validity and admissibility of the confession, the District Attorney of the County of Montgomery filed a petition with the court having full knowledge not only of the defendant's present state of mind and incompetence, but also his prior psychiatric background. As a result of his knowledge and I suggest to the court, his obligation to the court and law generally and as a quasi-judicial officer, it was his obligation to protect --
Potter Stewart: Is that the prosecuting attorney?
Milton O. Moss: Pardon me.
Potter Stewart: Who was the he you're talking about, the prosecuting attorney?
Milton O. Moss: The District Attorney, yes sir.
Potter Stewart: District Attorney, keep going.
Milton O. Moss: Petitioned the court on his motion as I felt he was required to do to empanel a Sanity Commission under the Mental Health Act at that time, and this was opposed by defense counsel. Previous to that issue, Your Honors will find in the docket entries of this case that a suppression hearing was in fact held. Evidence presented to the Court and a ruling given as to the admissibility of evidence other than the confession. Namely the admissibility of a gun that was located and found, pursuant to a valid search warrant issued by the court, at the room occupied by the defendant. Subsequent to the obtaining of the gun by the police, the confession was obtained from the defendant, setting forth his involvement with the five murders starting in 1961 and ending in 1966.
Warren E. Burger: How -- how was that gun linked up to the defendant?
Milton O. Moss: The gun was stolen from a Sears and Roebuck store Your Honor, back in 1960 or 1961. It was found in a drawer secreted under a table, in a box that was obtained by the defendant and retained in that box along with various shells for use.
Warren E. Burger: Did ballistics tests --
Milton O. Moss: Balistically --
Warren E. Burger: Now, with any?
Milton O. Moss: -- it would bear out the fact that this gun, in fact, was used to kill as I recall at least three of the defendants. Now, in addition to the gun, Your Honors, there was additional evidence that was introduced by the Commonwealth to the Sanity Commission and that was a list of seven names that had been retained by the defendant, during these prior years to 1966, of seven names that he alleged and held responsible for the psychotic condition of his mother. And it was his purpose in life to murder and annihilate all seven on that list, in order to relieve the “evil eye, hex voodoo and witchcraft” that these individuals, all of whom were friendly with the defendant's family had imposed upon her and subjected her to this type of life.
Potter Stewart: Now, Mr. Moss, in addition to that, the confessions were introduced and --
Milton O. Moss: Yes sir.
Potter Stewart: And there was a sanity hearing and as I understand it, your -- the petitioner doesn't quarrel with the procedural due process aspects of that hearing. But his claim is that once his client was indicted, until or unless he raised the issue of his client's insanity or incompetence, it was your absolute constitutional duty to bring him to trial at a criminal court, a speedy and a public trial, that's the issue here, isn't it?
Milton O. Moss: Mr. Justice --
Potter Stewart: And the only one as I understand as the case is submitted by the petitioner.
Milton O. Moss: Mr. Justice Stewart, I think that that is the pinhead of this case. It's the essence of the legal issue that brings us before this honorable Court. And I think that this, as the Court has held, in previous cases is not an absolute right. We cannot subject an incompetent individual to a speedy trial when he is incapable and unable to confer meaningfully with his counsel to exercise all of the constitutional rights that he must do personally in the course of a trial when he is unable to do so.
Potter Stewart: Well, his point is --
Milton O. Moss: To do this would subject him to an unfair trial.
Potter Stewart: That our procedure in this country and in Pennsylvania and each of the other 49 states and in the federal system that our procedure for better or for worse is an adversary procedure, an adversary system. So that until or unless, he as the defendant raises the issue of incompetence or insanity, you have a single constitutional duty, having indicted him, having chosen to proceed criminally against this man, having him charged with murder and indicted him for it, and required him to plea that you have an absolute constitutional duty to bring him to trial.
Milton O. Moss: I think that --
Potter Stewart: You're on one side of the case and he's on the other and it's an adversary proceeding.
Milton O. Moss: I think there is certain --
Potter Stewart: And it's not your duty to look after his rights. It's his duty to assert them if he wants to.
Milton O. Moss: We are aware of his position, Mr. Justice Stewart, and we have opposed that for numerous reasons. I think that the Court can readily agree that there are numerous issues that would violate the individual's rights himself.
Speaker: (Inaudible)
Milton O. Moss: Not necessarily sir. He would be subjected to the same type of disposition if he were convicted, acquitted, acquitted on the grounds of insanity or committed pursuant to a civil commitment procedure provided for in the very same act that we proceeded on.
Byron R. White: Let me ask you. Let's assume you tried him and he was acquitted, what constitutional rights of his were violated during the trial?
Milton O. Moss: During the trial --
Byron R. White: By the trial.
Milton O. Moss: I think this Court, Your Honor, has stated frequently that the rights to participate and actually decide intelligently on the various issues of a trial.
Byron R. White: If he were acquitted he (Inaudible)
Milton O. Moss: Not necessarily. We have a valid, bona fide criminal charge against him. In contrast to what Mr. Quinlan has advised the Court, we have sufficient evidence to proceed and convict this man.
Byron R. White: He wants -- he wants to say, he wants to say, if you convict me maybe you convict me but that he maybe innocent?
Milton O. Moss: Well, I think the law over the years has generally encouraged useful acts. If we are going to permit this defendant to order society, to subject him to trial when he is unable to comprehend the nature of the charges, the offense itself or cooperate with his counsel in any type of intelligent or meaningful fashion. We will override the protection that society has afforded him in the past and that is that he just could not meaningfully participate and why subject him --
Warren E. Burger: Mr. Moss --
Milton O. Moss: -- to a trial on the merits and then thereafter allow him to raise the incompetency issue.
Warren E. Burger: Mr. Moss, how does Pennsylvania define competency to stand trial, by statute?
Milton O. Moss: By statute, Your Honor, it's under the Mental Health Act.
Warren E. Burger: What are the standards, if you will?
Milton O. Moss: The standard is this. It uses the term mental disability. It says mental disability means any mental illness, mental impairment, mental retardation or mental deficiency which so lessens the capacity of a person to use his customary self-control, judgment and discretion in the conduct of his affairs and social relations as to make it necessary or advisable for him to be under care as provided in this Act.
Warren E. Burger: Well, does that competency to stand trial or for commitment?
Milton O. Moss: I'm sorry, I didn't hear you.
Warren E. Burger: Is that the standard for judging competency to stand trial or is that the standard for commitment under a civil proceeding?
Milton O. Moss: That is the standard for commitment. It is bolstered further by psychiatric reports and evaluations --
Warren E. Burger: Well, but I'm getting just at the standards. Does Pennsylvania have a statute comparable to that in the federal statutes describing or does it have it by common law, describing what the man -- what the man's condition must be in order to permit him to go to trial?
Milton O. Moss: The standard that is used Your Honor is the common law standard of ability to comprehend the nature and consequences of his act, and of the charges, to cooperate meaningfully and intelligently with his counsel, and to comprehend the course of the trial and his rights, that's by common law and case law. The procedure that I read to you, Your Honor, is solely the method and the standard by which a commitment maybe pursued either for a civil commitment or by a criminal -- after a criminal charge.
Byron R. White: The competency standard would not be sufficient in the civil proceeding to confine the man?
Milton O. Moss: I would not think so, Mr. Justice White.
Byron R. White: But you are confining him -- what more than just that competency standard is at trial here?
Milton O. Moss: His criminal tendencies, his lack of self-control. His assertions --
Byron R. White: Why did they -- why did they go to make those claims?
Milton O. Moss: I'm sorry.
Byron R. White: Why did they go on -- why did they go on and make those findings about criminal tendencies here?
Milton O. Moss: Because they were part of the testimony and evidence that was introduced and actually was in fact the criminal charge triggered the attention of the public to this man's conduct and incompetency.
Harry A. Blackmun: Mr. Moss, why has he not been civilly committed in the meantime?
Milton O. Moss: I think there's been no definite determination on that issue, Mr. Justice Blackmun, because of the pendency of these various proceedings.
Harry A. Blackmun: Let me then ask you the same question I asked Mr. Quinlan. Is the ultimate result the same to it, incarceration if we can call it that anyway placement in same type of institution whether the route followed is that of civil commitment or that of a criminal sanity hearing?
Milton O. Moss: The eventual place of commitment, Your Honor will be the very same. This course of treatment will be the very same. This is not as it has been referred, a confinement facility. This is a hospital, part of the hospital system of the Commonwealth of Pennsylvania and he would be there primarily because of the maximum security and protection for society that is necessary from this individual.
Harry A. Blackmun: Well, then your answer to my first question would not be to with there is no civil commitment procedure because it would be useless. He's already where he would end up?
Milton O. Moss: He would end up here, Mr. Justice Blackmun under any circumstances imaginable either as a result of criminal trials and the verdicts that would be rendered by that jury or through civil commitment.
Harry A. Blackmun: Now, one last question. Is the release standard the same under confinement because of the Sanity Commission's and the court's determination as it would be after civil commitment?
Milton O. Moss: No, under a Sanity Commission, this defendant has a right to pursue a writ of habeas corpus at any stage of the proceedings when he is or at least represents that he is competent to be released, remanded back to the trial level to stand trial on the charges. This has not been pursued and as a matter of fact, there is a letter of the defendant's current status. He is evaluated periodically to determine his competency to stand trial and answer the criminal charges. This has not been pursued in the last three-and-a-half years since his commitment by order.
Warren E. Burger: But he went to the common police court with a petition for writ of habeas corpus, he would have to sustain some burden of showing what you contend he cannot show and therefore, the common police court would likely be somewhat influenced by the Pennsylvania Supreme Court's holding, would they not?
Milton O. Moss: I don't think so, Mr. Chief Justice. This defendant has a right not only pursue the matter on a writ of habeas corpus, but can be examined by his own physician, unrelated to the institution where he is committed and present evidence on his own behalf as to his competency.
Warren E. Burger: The counsel indicated that he did not elect to follow that course originally. Is there any reason to believe on the habeas corpus proceeding, he would be anymore inclined to put in the testimony of a psychiatrist?
Milton O. Moss: If the contents of this defendant's psychiatric reports, periodic reports, and evaluations by Farview State Hospital are as they are, as of September 28, 1970, he would not have any success in any release. This man is convinced of his dedication in life to annihilate the seven on his list and in the event this brings no relief to his psychotic mother he will find and search out other people in the community whom he feels is responsible for his mother's condition and this is so stated in the record.
Byron R. White: Perhaps you've already said it, but did the findings that the commission made satisfy the civil commitment standards?
Milton O. Moss: Yes, sir.
Byron R. White: What is the civil commitment had to conclude to confine a person?
Milton O. Moss: Whenever a person is believed to be mentally disabled and in need of care or treatment by reason of such mental disability and examination of person has been made by a physician or physicians or for any reason, the examination of such person cannot be made, a petition maybe presented to the court of common police of the county in which the person resides or his for his immediate examination or commitment to an appropriate facility for examination, observation, and diagnosis. And they thereafter adopt the same type of mental disability standard by which the individual would be committed.
Byron R. White: So, under the civil proceedings he wouldn't even have to found to be -- to have criminal tendencies?
Milton O. Moss: That is correct, Mr. Justice White. We have an exaggerated case here of an individual who was terribly psychotic, has in fact murdered five people and is destined to murder others if released upon society.
Potter Stewart: Of course, if he's psychotic he didn't murder them, he killed them maybe but he's not guilty of murder?
Milton O. Moss: That is true. I think the commonwealth in any proceeding would acknowledge the defendant's incompetency and insanity.
Potter Stewart: So, then he practically murdered, if the facts you state are correct.
Milton O. Moss: And if we were to do this sir and a court would precede the trial regardless of the verdict that would be entered. This defendant would be committed to Farview State Hospital for treatment and rehabilitation and/or release.
Warren E. Burger: If this man were brought to trial as he urges, in your view, would it be the obligation of the prosecutor to bring his medical history to the attention of the court if he failed to do so, on his own behalf?
Milton O. Moss: Mr. Chief Justice, I've weighed that very problem and I have kicked it around in my own mind as to whether or not it is my obligation. I suggest to Your Honor that this would be my obligation in the event that the defense counsel gave no indication of raising an insanity defense.
Warren E. Burger: I think the American Bar Association standards for the prosecution, incumbent to the prosecution, would say that you had an absolute duty to do so.
Milton O. Moss: I believe that, I think my inclination was consistent with the standards of ethics, but I feel that it is the obligation of the prosecution to interpose any favorable type of evidence that is in our possession and as a matter of fact, it's in the possession of the defendant as well and at no time, other than today have I been aware of Mr. Quinlan's assertion of his knowledge of that insanity defense. I think we have a counsel for the defendant in this case who may not be counsel throughout the entire proceedings on this case and we are not assured of the defendant's full protection by his being speeding to trial when he is unable to really comprehend the charges and it would only take a moment --
Byron R. White: Could I -- would you still be making the same argument if all the commission had found was that he is incapable of understanding the situation, with -- with which he is faced and he's incapable of cooperating with the counsel and the commission had not gone on and found that he had criminal tendencies?
Milton O. Moss: And that was the only finding --
Byron R. White: Well, yes, but it was sufficient to satisfy your incompetency, incompetent to stand trial standard in Pennsylvania.
Milton O. Moss: It would depend on what other information we would have available to us in evaluating whether we should proceed.
Byron R. White: Because that's the more interesting -- simply more interesting question which is perhaps, you can't reach here because the commission also found the criminal tendencies, but would you say Pennsylvania could continue to hold a person for the rest of his life without a trial just because you found that he was incompetent to stand trial and he would never get any better?
Milton O. Moss: I don't think so, Mr. Justice White. I think in view --
Byron R. White: What would you do in Pennsylvania? Instead that you'd have to civilly commit him, if you want to know him?
Milton O. Moss: If we wanted to do that or if we were not satisfied with the validity of those findings, we would proceed to the trial --
Byron R. White: Everybody concedes that the findings are valid, both the defense and prosecution that he's incompetent to stand trial, but it's not found that he's danger to himself or anybody else,now would you say you can still continue to hold him just because you had charge against him?
Milton O. Moss: We would probably proceed to trial.
Byron R. White: Well, you couldn't, if he's incompetent to stand trial?
Milton O. Moss: Those were the only findings we would not --
Byron R. White: And then what would you do?
Milton O. Moss: We would just proceed on his --
Byron R. White: Stay where he is?
Milton O. Moss: Yes, sir.
Byron R. White: Without any more findings of --
Milton O. Moss: Eventually, I can tell you by practice, Your Honor that what the Commonwealth does is relieve the defendant at some time of the criminal charges by now pressing the charges against him. When we --
Byron R. White: And then that would bring up whether or not there should be a civil commitment?
Milton O. Moss: That normally is injunction with the findings, recommendations, and reports that are submitted to us periodically by the institution itself.
Hugo L. Black: Under this, may I ask you how the man happened to be free after the other killings, how did he get free?
Milton O. Moss: Unfortunately, Mr. Justice Black, he was not apprehended by the police until 1966, after his fifth murder.
Hugo L. Black: He was not caught?
Milton O. Moss: That's correct and it was at that time that we proceeded with our action.
Hugo L. Black: In Pennsylvania practice, is the prosecutor in a position to institute a civil commitment proceeding?
Milton O. Moss: Yes, sir. We suggest to the Court that we do have a conflict between the right of a fair trial and the right of a speedy trial. There are numerous reasons why we would not want to subject the defendant to the speedy trial. The Court has definitely that to proceed and prosecute a defendant who was incompetent violates due process and we are not violating the right to a speedy trial. We are merely differing it until such time that the defendant can exercise in conjunction with his counsel, the personal constitutional rights that he must decide upon during the course of a trial. We feel that the standards by which the Commonwealth of Pennsylvania proceeds in matters of this type afford him every protection and we therefore suggest to this Court that this defendant is not competent and not able to proceed for trial, in spite of the recommendations or assertions of his defense counsel. Thank you.
Warren E. Burger: Thank you, Mr. Moss. Mr. Quinlan, do you have anything further.
Daniel L. Quinlan: Mr. Chief Justice, I reserved the ten minutes in rebuttal because I'm afraid I'm not making my point here. I say, by what right does the Commonwealth arrest a man and indict him and then say, “No, we're not going to put him to trial because the Sanity Commission says he has criminal tendencies and the only thing in the record before the Sanity Commission for them to conclude that he had criminal tendencies was the illegal confession.
Warren E. Burger: But Mr. Quinlan, there the basis -- the basic finding they made was that he's not competent to stand trial that he cannot understand and cooperate, doesn't understand the nature of the charges, that's why he's being held --
Daniel L. Quinlan: Yes, sir. But they --
Warren E. Burger: -- not because of his confession?
Daniel L. Quinlan: With the only criminal tendencies, he didn't testify, so all they had in front of them was that he said he killed five people for these crazy reasons and they had no right to conclude that he could not confer with counsel and didn't understand the nature of the proceedings because I was there and as his lawyer, I said he does understand them and he has conferred with me and I'll swear to it. Now --
Hugo L. Black: Why didn't somebody have a right to conclude the five killings was enough?
Daniel L. Quinlan: Mr. Justice Black, this man and the record shows this was taken into custody with his father, help for 24 hours. Before the justice of the peace says, his rights having been explained to him three times and this is in the record, the then District Attorney swore under oath and all this is in the appendix that John Bruno's rights were explained to him and he understood what he was being held for, he swore to all these when he filed the answers to my motions to suppress answers to my petitions to dismiss the Sanity Commission. He said, John Bruno's rights, constitutional rights have not been offended because we explained everything to him and he understood it. Now, they can't have it both ways.
Warren E. Burger: Well, but counsel, perhaps you're trying to have it both ways --
Daniel L. Quinlan: Yes, that would be -- yes sir.
Warren E. Burger: -- if you had taken the stand, if you had taken the stand in this hearing and testified to all that you have been suggesting to us outside of the record about his capacity, his understanding, perhaps that commission would've found that he was competent to stand trial and we wouldn't be here.
Daniel L. Quinlan: I offered to do that. That's in the record. I offered to test -- to take the stand on the --
Warren E. Burger: Did you have associate counsel there who could've conducted the examination?
Daniel L. Quinlan: No, sir and as I say, I'm sort of a volunteer in this case, but the case -- and I think the transcript of the docket entries will show it, it sort of deteriorated into whether or not Mr. Quinlan was going to force a trial on this case and whether the District Attorney was going to able to sweep under the rug the fact that he had announced publicly that five murders had been solved and he solved them with this staff, but now I'm not going to put him on trial. Now, three times under oath, the man says, the District Attorney says, I explained all his rights to him. Now, how could he do that? This confession was illegal under Escobedo, he didn't need Miranda for this.
Thurgood Marshall: Mr. Quinlan, how do you count the fact that he's still there and haven't been released yet?
Daniel L. Quinlan: Mr. Justice Thurgood Marshall, they'll never, they'll never release him. Well, with some lawyers, that's filing more petition --
Thurgood Marshall: If he is insane and if he never gets sane, they will not release him.
Daniel L. Quinlan: No, they won't.
Thurgood Marshall: But this is the independent hurdle which is the hospital. I assume it's found that he's insane. The reason I say that is because he's still there and is it not true that if they find him sane, they will release him?
Daniel L. Quinlan: This of course asserted by him for trial.
Thurgood Marshall: That's what I mean. Well, they have nothing.
Daniel L. Quinlan: I don't get any information from this state institution under the present --
Thurgood Marshall: Now, all state institutions aren't illegal?
Daniel L. Quinlan: Well, I don't mean that but they don't send me reports. I've never seen a report since he went there. He went there in June of 1967.
Thurgood Marshall: And I also understand you haven't tried to get it, you said that.
Daniel L. Quinlan: No, I didn't.
Thurgood Marshall: Didn't somebody on this Court asked you, if you tried --
Daniel L. Quinlan: I said I did not try to get one.
Thurgood Marshall: You did not.
Daniel L. Quinlan: Now, when this case has been in litigation up to 1969.
Thurgood Marshall: Well, assume now that this Court grants you the relief you want, and he is brought back in, where is he going to be brought, to the criminal court?
Daniel L. Quinlan: If I get the relief that I've asked for, yes. They'd have to put him on trial and I'll defend him.
Thurgood Marshall: And suppose they -- obviously, they're insane in the courtroom than what happens?
Daniel L. Quinlan: If it's obvious that he's insane?
Thurgood Marshall: Yeah, six psychiatrists waiting to testify to say that man --
Daniel L. Quinlan: Well, it's not going to -- it wouldn't happen that way. They bring him to trial.
Thurgood Marshall: How do you know?
Daniel L. Quinlan: Well, I consulted --
Thurgood Marshall: You're not a psychiatrist, are you?
Daniel L. Quinlan: No, Mr. Justice Marshall but --
Thurgood Marshall: How do you know that they will say that --
Daniel L. Quinlan: Because on the right procedure --
Potter Stewart: Before they're going to interpose the defense in insanity, isn't that right?
Daniel L. Quinlan: I have not pleaded the defense of insanity.
Potter Stewart: And until unless you do, there will be no psychiatrist around.
Daniel L. Quinlan: Exactly.
Warren E. Burger: The prosecution made the psychiatric testimony.
Daniel L. Quinlan: Mr. Chief Justice, there was a very solution to this whole case which I proposed under our rules that a jury could've impaneled and the commonwealth could have put their psychiatrist on the stand and without any other testimony the trial judge could've said I declare this man not guilty by reason of insanity and this fellow would've been committed to an army hospital in Coatesville, Pennsylvania with maximum security. Before I sit down, I'd like to suggest by analogy, one frightened thing that could happen because of this type of procedure. There's a youngster who lives in my community who is now 20 or 21 and he's mentally unbalanced. He's constantly talking about girls and I would like a girl and this and that. The neighbors complained. He's never been in trouble. When and if there's a sex crime in this community, he's going to be the first boy the police pick up. He's going to sign anything they want him to sign which is just what happened to John Bruno because the record shows, “Once you signed this John, we'll take care of you and taking care of John might go into a hospital.” They can take this forward to the court house, say he signed a confession that he committed all these terrible crimes and if he did it, he's obviously mentally incompetent and we ship him off to Farview and if they can do this John Bruno, I respectfully submit they can do it to anybody.
Harry A. Blackmun: Mr. Quinlan, as I understand that the relief you're requesting is an order requiring that he'd be put to trial.
Daniel L. Quinlan: Yes, sir.
Harry A. Blackmun: Now suppose that this relief were granted and the state moved as Mr. Moss said, he had the power to move for a civil commitment, would you oppose this?
Daniel L. Quinlan: Not if they first directed a verdict of not guilty by reason of insanity. I don't want this hanging over his head for the rest of his life.
Harry A. Blackmun: Well, they do have to do this?
Daniel L. Quinlan: Well either that or put him on trial.
Harry A. Blackmun: Let me get back to my question. Suppose they moved for a -- started the machinery running for a civil commitment, what would be your response as his counsel?
Daniel L. Quinlan: I would object it because they would have him civilly committed to an ordinary mental hospital and through their inter hospital procedures, they would transfer him to back -- transfer him back to Farview.
Byron R. White: So that he end up exactly where he is now?
Daniel L. Quinlan: Yes, sir.
Byron R. White: Unless you deal with that.
Daniel L. Quinlan: Well, I guess, he's filed more petitions for writs of habeas corpus, the way I've been doing it so far, though I haven't been too successful. I just think it's terrible --
Warren E. Burger: Mr. Quinlan, suppose instead of that route that Justice Blackmun suggested, suppose the state now, decides to give up and they put -- bring your man into the common police court for trial. Against this background have you any doubt that this -- that the common police judge is going to first conduct a hearing to determine for himself whether your client is competent to stand trial by the standards of the common law, isn't that what he's going to do?
Daniel L. Quinlan: Yes, sir.
Warren E. Burger: And then if he decides that he's not competent to stand trial, he's put right back where he is now residing, isn't he?
Daniel L. Quinlan: Yes sir, except for this though. The common law as outlined in the decision of law and this is all in all the dissenting opinions of the Pennsylvania Supreme Court, that's why I didn't cite any cases in my brief, if Your Honors notice, I rely on the Constitution and the Supreme Court of Pennsylvania reviewed all the cases on this subject.
Warren E. Burger: Yes, but you just have the dissenters on your side.
Daniel L. Quinlan: It's been my role in this whole case and we've lost over time that -- as I say, if they can do this John Bruno, they can do it me on my home when I cross the county. They can pick me up, hold me for 24 hours, come on television the next day, announce to the press, Quinlan admitted that he committed certain sex crimes and he did it because he hates his mother. And anybody who will do that because he hates his mother is crazy and knowing that they can't prove it, they ship me off to Farview. Maybe this has happened a lot of times. I don't know, I just sort of stumbled into this case.
Hugo L. Black: And the record seems to show that he stated a number of times that an evil eye is on him. Do you know that or not?
Daniel L. Quinlan: They say that in the confession, he said, “Do I know it?” His --
Hugo L. Black: Do you know whether or not he thinks that the evil eye is on him?
Daniel L. Quinlan: Yes, sir. I do know it.
Hugo L. Black: Well, do you not think it's your duty instead of trying to get him to tried by the Court, to say to the court, that you think he is insane?
Daniel L. Quinlan: Well, I don't think you're going to have five indictments because I know Bruno, I know his father, and his -- his father believes the same thing. I don't know who killed these five people and I don't think the District Attorney knows --
Hugo L. Black: I'm not talking about who killed. Do you not believe that a man who would think that an evil eye was chasing him around the earth, is insane?
Daniel L. Quinlan: Should be committed? Yes and I made arrangements through the department of the army to have him committed to Coatesville Maximum security building.
Hugo L. Black: Why do you want him to tried?
Daniel L. Quinlan: Because the army will not so commit him as long as there's a pending criminal charge against him.
Hugo L. Black: You want to get him committed to another place?
Daniel L. Quinlan: Yes, sir.
Hugo L. Black: And that's all it's about?
Daniel L. Quinlan: Well, would you put him out on the street, no.
Hugo L. Black: But you put him on arrangement.
Daniel L. Quinlan: No it's not all that it's about. All that it's about is when they denied him the right to a trial.
Potter Stewart: You want to get these criminal charges disposed of because until they are, the army will not take him, isn't that quite right?
Daniel L. Quinlan: That's correct.
Potter Stewart: And that's the reason you're making this claim in this case?
Daniel L. Quinlan: One of them.
Byron R. White: And you would be satisfied if they didn't try him, they didn't filed (Inaudible) the charge.
Daniel L. Quinlan: Yes, sir.
Byron R. White: He'd still stay where he is.
Daniel L. Quinlan: Well, I don't think so. I think I could have him transferred to the army. I've let him say so. They'd put him on a veterans hospital with maximum security and some psychiatric caboose but he's not going to get in Farview.
Byron R. White: You don't think that Pennsylvania has gone through without proceeding without waiting to hold him except during the pendency of the trial?
Daniel L. Quinlan: This thing has been going on for five years now. I think that they -- they now passed the indictments to a petition for writ of habeas corpus. I would prevail and have him confined to a veterans' hospital.
Hugo L. Black: You think he's not guilty on the ground of insanity, I get it.
Daniel L. Quinlan: No, Mr. Justice Black --
Hugo L. Black: They just can't prove the charge.
Daniel L. Quinlan: They just can't prove it and I'm not sure in my own mind whether John killed these five people or his father did.
Hugo L. Black: They can't prove he's insane?
Daniel L. Quinlan: How are they going to prove he's insane, I wouldn't put him on a --
Hugo L. Black: I understood it. I understood --
Daniel L. Quinlan: The realities of it is, what really annoys the commonwealth.
Hugo L. Black: You think that an evil eye was chasing him all around?
Daniel L. Quinlan: Well, really the practical problem here is that John Bruno and his lawyer Quinlan win no matter what happens because if they convict him in front of a jury. I then put him stand or with or put him on a psychiatrist and nobody is going to send him to the electric chair and he's going to get life which is what he has got, without a trial.
Hugo L. Black: Have you tried to arrange with the prosecuting attorney or the judge to do something with the case that would permit the army, to put him in as an insane man? I am sure you would say that what you want.
Daniel L. Quinlan: I did that Mr. Justice Black. I tried to the former District Attorney and the judge to bring him to trial empanel of jury --
Hugo L. Black: But you don't have to bring him to trial, do you?
Daniel L. Quinlan: Well, either that or now press the indictment --
Hugo L. Black: Suppose the Government would agree to take him --
Daniel L. Quinlan: They won't though.
Hugo L. Black: Have you tried it?
Daniel L. Quinlan: Yes, sir. I have correspondence saying, we would take him on the open criminal charges.
Hugo L. Black: Did the District Attorney agreed to help you on that or not?
Daniel L. Quinlan: He flatly said no. Not this District Attorney, there is predecessor.
Warren E. Burger: I think your time is up.
Daniel L. Quinlan: Thank you, sir.
Warren E. Burger: Mr. Quinlan, thank you. Thank you, gentlemen. The case is submitted.